 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Irvin Darryl Williams, Sr.,                         No. CV-17-01834-PHX-DWL (JFM)
10                  Petitioner,                           ORDER
11    v.
12    Charles L Ryan, et al.,
13                  Respondents.
14
15          On May 29, 2018, Petitioner filed a motion asking to be released from custody
16   pending the resolution of his habeas petition. (Doc. 36.) On December 6, 2018, Magistrate
17   Judge Metcalf issued a Report and Recommendation (“R&R”) recommending that
18   Petitioner’s motion for release be denied. (Doc. 68.) Afterward, Petitioner filed objections
19   to the R&R (Doc. 69) and a motion for ruling (Doc. 72). As explained below, the Court
20   will overrule Petitioner’s objections and adopt the R&R’s conclusion that the motion for
21   release should be denied.
22   I.     Background
23          On June 13, 2017, Petitioner filed a petition for writ of habeas corpus under 28
24   U.S.C. § 2254 seeking relief from his convictions in Arizona for sexual abuse and two
25   counts of sexual molestation of a child. (Doc. 1.)
26          On October 31, 2017, Petitioner filed an amended petition. (Doc. 17.)
27          On November 16, 2017, the Court issued an order requiring Respondents to answer
28   the amended petition “within 40 days,” i.e., by December 26, 2017. (Doc. 19 at 7.)
 1          On December 27, 2017—the day after this deadline had elapsed—Respondents filed
 2   a motion for an extension of time to file their answer. (Doc. 23.) The Court granted this
 3   request and extended the answer deadline to February 9, 2018. (Doc. 24.)
 4          On February 9, 2018, Respondents filed a second motion for an extension of time
 5   to file an answer to the petition, or alternatively, a motion to stay the habeas petition and
 6   hold it in abeyance pending the outcome of Petitioner’s state post-conviction proceeding.
 7   (Doc. 25.) Four days later, on February 13, 2018, Petitioner filed a motion objecting to
 8   any extension of time that might be requested and seeking a default judgment against
 9   Respondents. (Doc. 26.) On March 23, 2018, the Court ordered Respondents to either
10   supplement their motion to stay or withdraw it. (Doc. 29.) After Respondents withdrew
11   the stay request (Doc. 30), the Court ordered Respondents to file an answer by April 27,
12   2018. (Doc. 31.)
13          On April 27, 2018, Respondents filed a third motion for an extension of time to file
14   an answer to the petition. (Doc. 32.) Petitioner moved for default (Doc. 33) and filed an
15   opposition to Respondents’ motion for an extension (Doc. 34). The Court extended the
16   response deadline to May 27, 2018 and cautioned that further extensions would not be
17   granted lightly. (Doc. 35 at 2-3.)
18          Respondents did not file a response by the May 27, 2018 deadline. On May 29,
19   2018, Petitioner filed a 27-page document entitled “Motion for Entry of Default or Release
20   Pending Appeal Decision.” (Doc. 36.) In it, Petitioner argues he is entitled to a default
21   judgment because Respondents repeatedly missed the various deadlines the Court set for
22   their answer to his petition. (Id. at 1.) Petitioner alternatively asks to be released from
23   custody during the pendency of these proceedings because he is “actually innocent” and
24   because he “was arrested as a result of an illegal search and seizure . . . , an involuntary
25   confession was used . . . , the indictment was obtained using perjured testimony by the only
26   grand jury witness . . . , petitioner was unconstitutionally denied bond, and among other
27   things the state is guilty of egregious prosecutorial misconduct . . . .” (Id. at 3.)
28          On May 30, 2018, Magistrate Judge Metcalf issued an order denying Petitioner’s


                                                  -2-
 1   request for a default judgment. (Doc. 38.) The order further stated that “[t]he Motion for
 2   Preliminary Release Pending Appeal will be addressed by separate Report &
 3   Recommendation.” (Id. at 1.) On June 13, 2018, Respondents filed an opposition to the
 4   release request. (Doc. 39.) On July 6, 2018, Petitioner filed a reply in support of his release
 5   request. (Doc. 47.)
 6          On December 6, 2018, Magistrate Judge Metcalf issued an R&R concluding that
 7   Petitioner’s release request should be denied. (Doc. 68.) The R&R states that (1) requests
 8   for bail in habeas proceedings are governed by Rule 23 of the Federal Rules of Appellate
 9   Procedure, (2) bail in this context should be granted only in “extraordinary cases involving
10   special circumstances or a high probability of success,” (3) Petitioner hasn’t demonstrated
11   special circumstances (“His desire to be with family for the holidays . . . is not special, but
12   could be said of most habeas petitioners with family.”), and (4) Petitioner hasn’t
13   demonstrated a high probability of success because the claim he identified as the strongest
14   claim in his amended petition—Ground 19, which asserts a Fourth Amendment challenge
15   to the prosecution’s introduction of a “confrontation call” in which he made inculpatory
16   statements—is a weak claim in light of longstanding case law establishing that the Fourth
17   Amendment doesn’t apply to confrontation calls and that Fourth Amendment claims
18   generally aren’t cognizable on habeas review. (Id.)
19          On December 19, 2018, Petitioner filed written objections to the R&R. (Doc. 69.)
20   Respondents did not file a response to the objections.
21   II.    Legal Standard
22          A party may file specific, written objections to an R&R within fourteen days of
23   being served with a copy of it. Rules Governing Section 2254 Cases 8(b) (“Section 2254
24   Rules”); see also Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1)(C). The Court must
25   undertake a de novo review of those portions of the R&R to which specific objections are
26   made. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It does not appear that
27   Congress intended to require district court review of a magistrate’s factual or legal
28   conclusions, under a de novo or any other standard, when neither party objects to those


                                                  -3-
 1   findings.”); United States v. Reyna-Tapia, 328 F.3d 1114, 1221 (9th Cir. 2003) (“[T]he
 2   district judge must review the magistrate judge’s findings and recommendations de novo
 3   if objection is made, but not otherwise.”). The Court may accept, reject, or modify, in
 4   whole or in part, the findings or recommendations made by the magistrate judge. Section
 5   2254 Rules 8(b); see also Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1)(C).
 6   III.   Analysis
 7           Petitioner argues (1) the R&R improperly viewed “the Petitioner’s reply as weak
 8   seemingly just because the Petitioner took just under 6 months to file the reply when there
 9   has been no reference made as to the Respondents [sic] response being weak even though
10   it took over 6 months to be filed” (see Doc. 69 at 1), (2) the R&R shouldn’t have considered
11   Respondents’ counter-arguments because “the defenses are based on lies or the record is
12   clear that their preclusion or exhaustion arguments must fail” (id.), (3) the R&R focused
13   too narrowly on Petitioner’s chances of succeeding on his Fourth Amendment claim
14   (Ground 19) and should have considered his other claims, too (id. at 1-2), (4) Petitioner’s
15   other claims, which aren’t subject to an exhaustion defense, are likely to succeed (id. at 2-
16   7),1 and (5) Petitioner has adequately shown “special circumstances” because he’s already
17   been required to spend five years in prison “for violating what this Court has ruled as an
18   unconstitutional statute,” after having had “an indictment hearing based on perjured
19   testimony, a trial reduced to a sham due to a bias [sic] judge, trial by ambush by the
20   prosecution, perjury from State witnesses and a defense attorney admittedly unprepared”
21   (id. at 7-8).
22
     1
23           Petitioner specifically argues that he is likely to succeed on the following claims:
     (1) trial counsel was ineffective in failing to challenge the constitutionality of A.R.S. § 13-
24   1410, as this Court (in May v. Ryan, 14-cv-1409-PHX-NVW) already ruled that statute is
     unconstitutional; (2) the “trial judge’s prior involvement in the prosecution of the accuser’s
25   biological father in an eerily similar child molestation case required her recusal”; (3)
     speedy trial claims; (4) Brady claims; (5-6) perjured testimony claims, which aren’t subject
26   to a state procedural bar; (7) a claim that his statements were involuntary; (8-9)
     prosecutorial misconduct claims; (10) due process claims premised on excessive
27   continuances of the trial date; (11) a 404(b) evidence claim; (12-13) claims for improper
     limitation on cross-examination; (14-16) an ineffective-assistance claim; (17) a claim that
28   his right to self-representation was violated; (19) an apparent claim of judicial bias; and
     (20) a failure-to-preserve-evidence claim. (Doc. 69 at 2-7.)


                                                  -4-
 1          The Court will overrule Petitioner’s objections. In In re Roe, 257 F.3d 1077 (9th
 2   Cir. 2001), the Ninth Circuit reversed a district court’s decision to grant bail in a § 2254
 3   proceeding. Id. at 1078-79. After noting that it is unclear whether a district court ever “has
 4   the authority to grant bail pending a decision on a 28 U.S.C. § 2254 habeas corpus petition,”
 5   the Ninth Circuit concluded that, even assuming such authority might exist, the district
 6   court “clearly erred” in granting bail because it failed to make “the requisite demonstration
 7   that this is an ‘extraordinary case[ ] involving special circumstances or a high probability
 8   of success.’” Id. at 1079-80 (citation omitted). In reaching this conclusion, the court
 9   emphasized that “the seriousness of the constitutional violations” alleged cannot justify
10   release on bail because “mere allegations” are not adequate grounds for release. Id.
11   Furthermore, although the district court had relied on evidence of the petitioner’s actual
12   innocence, the Ninth Circuit concluded the evidence presented was not compelling enough
13   to constitute a “special circumstance” rendering the petitioner’s case “extraordinary.” Id.
14   at 1081.2
15          Petitioner is not entitled to relief under these standards. Although Petitioner has
16   alleged serious constitutional violations, “mere allegations” are not sufficient. Roe, 257
17   F.3d at 1080. Furthermore, even assuming that bail might be available if a habeas petitioner
18   demonstrated a high probability of success on the merits, but see Hall v. San Francisco
19   Sup. Ct., 2010 WL 890044, *3 (N.D. Cal. 2010) (“[I]n Land and subsequently in Roe, the
20   Ninth Circuit equated the existence of ‘substantial questions’ with a ‘high probability of
21   success.’ The two standards appear to be markedly different, though . . . .”), Petitioner
22   hasn’t made such a showing here. Although Petitioner purports to identify more than a
23   dozen constitutional violations that occurred during his prosecution, many of these claims
24   are developed in only a cursory fashion. Cf. Lee v. Kane, 2009 WL 3378502, *2 (D. Ariz.
25   2009) (denying motion for release because “[u]pon the record currently before the Court,
26
     2
27          The Ninth Circuit also noted two points not relevant here: a petitioner’s failing
     health is not a relevant factor unless required treatment is unavailable in prison, and having
28   a stable place to stay, while relevant to whether a petitioner is a flight risk, does not
     constitute a special circumstance. Id.


                                                 -5-
 1   it is not plain that the merits of Petitioner’s claims are so strong as to warrant either
 2   expedited adjudication or immediate release from custody”). Moreover, the evidence
 3   against Petitioner at trial appears to have been strong and included (1) evidence that, during
 4   a confrontation call, Petitioner made incriminating statements, including admissions that
 5   “he touched [two victims] inappropriately,” and (2) testimony from one victim that
 6   Petitioner “touched her vagina and caused her to touch his penis, when she was fourteen
 7   years old.” State v. Williams, 2017 WL 34857, *1-2 (Ariz. Ct. App. 2017). Indeed, in
 8   affirming Petitioner’s conviction, the Arizona Court of Appeals noted that “substantial
 9   evidence supported the finding of guilt.” Id. at *7.
10           Accordingly, IT IS ORDERED that:
11           (1)   Petitioner’s objections to the R&R (Doc. 69) are overruled;
12           (2)   The recommended disposition of the R&R (Doc. 68) is accepted;3
13           (3)   The motion for release (Doc. 36) is denied; and
14           (4)   The reference to the Magistrate Judge is withdrawn only with respect to
15   Petitioner’s January 31, 2019 motion for ruling (Doc. 72), and that motion is denied as
16   moot.
17           Dated this 11th day of February, 2019.
18
19
20
21
22
23
     3
24           Although the Court accepts the R&R’s conclusion that the motion for release should
     be denied, as well as the R&R’s conclusion that Petitioner hasn’t established special
25   circumstances or a high probability of success, the Court disagrees with the R&R’s
     statement that “Federal Rules of Appellate Procedure Rule 23 governs the release of a
26   prisoner collaterally attacking a conviction through a habeas petition.” (Doc. 68.) As noted
     above, the standards articulated in Roe govern this issue. Roe, 257 F.3d at 1080 n.2 (“While
27   Rule 23 sets forth conditions for the release on bail of habeas petitioners pending appeal of
     district court decisions granting as well as denying their petitions, the Rule does not appear
28   to contemplate release on bail pending an initial decision in district court.”); see also
     Fontenot v. Ryan, 2016 WL 3087297, *2 (D. Ariz. 2016).


                                                 -6-
